DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,215,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope of the application was considered to be encompassed by the claim scope of the patent.
Claim 1 of APP’049
Claim 1 of PAT’352
Additional comments
A contact heat exchange converter adapted to receive a light fixture for a tiered rack growth system, comprising: an elongate body having a first end, a second end, a top, and a bottom, 
A contact heat exchange converter for removing thermal energy of a light fixture in a tiered rack growth system, comprising: an elongate solid body defining a thermal mass having a first end, a second end, a top, and a bottom,
Both PAT’352 and APP’049 recites the elongate body having the first end, the second end, the top, and the bottom.
a flange protrudes from an apex of the elongate body and extends along a longitudinal length of the elongate body,
a flange protrudes from the top of the elongate solid body and extends along a longitudinal length of the elongate solid body,
Both PAT’352 and APP’049 recites the flange protrudes from the top or apex of the elongate body.
the elongate body having a substantially wishbone shaped cross section; a pair of divergent side arms forming legs of the wishbone shaped cross section and transition to the apex, the pair of divergent side arms defining a contact thermal exchange cavity within an interior surface of the pair of divergent side arms, the interior surface dimensioned for heat conducting contact with a thermal sink of the light fixture;
a left and a right arcuate divergent side arm extend downwardly and outwardly from the flange of the elongate solid body and extend along the longitudinal length of the elongate solid body, each of the left and the right arcuate divergent side arm having a major thickness converging with the flange and a minor thickness at a distal end thereof, defining a contact thermal exchange cavity adapted to mount the light fixture therein with a thermal sink of the light fixture in contact with an inner surface of the contact thermal exchange cavity;
PAT’352 recites the elongate body having the left and the right arcuate divergent side arm. 

APP’049 recites the elongate body having the divergent side arms forming the wishbone shape. 

The left and the right arcuate divergent side arm of PAT’352 and the divergent side arms forming the wishbone shape of APP’049 was considered to be the same or similar shape. And both PAT’352 and APP’049 recites the elongate body having the contact thermal exchange cavity to receive the thermal sink of the light fixture.

a keyed protrusion extends outwardly from a top end of the flange, the keyed protrusion adapted to couple to with a corresponding slot of a mounting clip to secure the contact heat exchange converter within a bottom surface of a tier shelf of the tiered rack growth system;

a fluid conduit extends through the flange and is adapted to receive connections to a dense medium coolant source for circulation through the elongate body.
a fluid conduit extends through the flange of the elongate solid body and is adapted to receive connections to a dense medium coolant source for circulation through the elongate solid body and contact of the dense medium coolant source with the thermal mass.
Both PAT’352 and APP’049 recites discloses the fluid conduit extending through the flange to receive the dense medium coolant source.

Table 1

Claim 2 of APP’049
Claim 1 of PAT’352
Additional comments
a keyed protrusion extends from the flange, the keyed protrusion adapted to couple to with a mounting clip to secure the contact heat exchange converter within the tiered rack growth system.
a keyed protrusion extends outwardly from a top end of the flange, the keyed protrusion adapted to couple to with a corresponding slot of a mounting clip to secure the contact heat exchange converter within a bottom surface of a tier shelf of the tiered rack growth system


Table 2

Claim 3 of APP’049
Claim 2 of PAT’352
Additional comments
a center post protruding from an apex of the contact thermal exchange cavity, the center post adapted to couple with a slot defined in the thermal sink of the light fixture.
a center post protruding from an apex of the contact thermal exchange cavity, the center post adapted to couple with a slot defined in the thermal sink of the light fixture.


Table 3

Claim 4 of APP’049
Claim 3 of PAT’352
Additional comments
wherein the elongate body increases a thermal mass of the light fixture by at least 7 lbm.
wherein the elongate solid body increases a thermal mass of the light fixture by at least 7 lbm.


Table 4

Claim 5 of APP’049
Claim 4 of PAT’352
Additional comments
wherein the elongate body increases a thermal mass of the light fixture by at least 7.531 lbm.
wherein the solid elongate body increases a thermal mass of the light fixture by at least 7.531 lbm.


Table 5

Claim 6 of APP’049
Claim 5 of PAT’352
Additional comments
A tiered rack growth system, comprising: a light fixture having an arcuate thermal sink defined in top surface thereof;
A tiered rack growth system, comprising: a light fixture having an arcuate thermal sink defined in top surface thereof;

a contact heat exchange converter having a wishbone shaped cross section; a contact thermal exchange cavity defined within the wishbone shaped cross section, the contact thermal exchange cavity dimensioned to cooperatively receive the arcuate thermal sink in abutment with an inner surface of the wishbone shaped cross section;

a contact heat exchange converter having an elongate solid body defining a thermal mass surrounding a contact thermal exchange cavity, the contact thermal exchange cavity defined by a left and a right divergent side arm extending downwardly and outwardly from a top of the contact heat exchange converter, the contact thermal exchange cavity dimensioned to cooperatively receive the arcuate thermal sink; wherein a thickness of the thermal mass progressively expands between a distal end and a proximal end of the left and the right divergent side arms
PAT’352 recites the contact heat exchange converter having the left and the right divergent side arm extending downwardly and outwardly for receiving the arcuate thermal sink of the light fixture. 

APP’049 recites the contact heat exchange converter having the wishbone shape for receiving the arcuate thermal sink of the light fixture in abutment with the inner surface of the wishbone shape of the contact heat exchange converter. 

The left and the right divergent side arm of the contact heat exchange converter of PAT’352 and the wishbone shape of the contact heat exchange converter of APP’049 was considered to be the same or similar shape. And both PAT’352 and APP’049 recites the contact heat exchange converter to receive the thermal sink of the light fixture.

a keyed protrusion extending from a flange defined along the top of the contact heat exchange converter,


a mounting clip adapted to attach to a bottom surface of a tier shelf, the mounting clip having a keyed slot to cooperatively receive the keyed protrusion to secure the contact heat exchange converter to the tier shelf;

a circulation conduit extending through an apex of wishbone shaped cross section is adapted to receive connections to a dense medium coolant source for circulation of a dense medium coolant through the circulation conduit.

a circulation conduit extending through the thermal mass along the top of the contact heat exchange converter is adapted to receive connections to a dense medium coolant source for circulation of a dense medium coolant through the contact heat exchange converter with the dense medium coolant circulating through the thermal mass, 
Both PAT’352 and APP’049 recites the conduit extending through the top or apex of the contact heat exchange converted to receive the dense medium coolant source. 

Table 6

Claim 7 of APP’049
Claim 6 of PAT’352
Additional comments
a coolant circulation pump in communication with the circulation conduit, the coolant circulation pump configured circulate the dense medium coolant through the circulation conduit such that a 1° F - 2°F temperature differential is held across the contact heat exchange converter.
a coolant circulation pump in communication with the circulation conduit, the coolant circulation pump configured circulate the dense medium coolant through the circulation conduit such that a 1° F - 2° F. temperature differential is held across the contact heat exchange converter.


Table 7

Claim 8 of APP’049
Claim 7 of PAT’352
Additional comments
a fluid circulation feed line in fluid communication between the circulation conduit and the coolant circulation pump.
a fluid circulation feed line in fluid communication between the circulation conduit and the coolant circulation pump.


Table 8

Claim 9 of APP’049
Claim 5 of PAT’352
Additional comments
a keyed protrusion extending from a flange defined along the apex of the contact heat exchange converter, and a mounting clip adapted to attach to a tier shelf, the mounting clip having a keyed slot to cooperatively receive the keyed protrusion to removably secure the contact heat exchange converter to the tier shelf.
a keyed protrusion extending from a flange defined along the top of the contact heat exchange converter, a mounting clip adapted to attach to a bottom surface of a tier shelf, the mounting clip having a keyed slot to cooperatively receive the keyed protrusion to secure the contact heat exchange converter to the tier shelf;


Table 9

Claim 10 of APP’049
Claim 8 of PAT’352
Additional comments
a post extending along a longitudinal axis of the contact thermal exchange cavity, and a slot extending along a longitudinal length of the light fixture, the slot configured to receive the post to secure the light fixture within the contact thermal exchange cavity.
a post extending along a longitudinal axis of the contact thermal exchange cavity, and a slot extending along a longitudinal length of the light fixture, the slot configured to receive the post to secure the light fixture within the contact thermal exchange cavity.


Table 10

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US-20160356460-A1, US-20130000185-A1, US-7959334-B2, US-11215352-B2, US-8651704-B1, US-5973331-A, and US-9752766-B2 discloses a heat sink and a coolant

Allowable Subject Matter
Claims 1-10 would be allowed upon timely filing of a terminal disclaimer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875